                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF MISSOURI
                                  WESTERN DIVISION
 UNITED STATES OF AMERICA,                      )
                                                )
                               Plaintiff,       )
                                                )
                     v.                         )      Case No. 4:18-00356-CR-RK
                                                )
 (3) HENRY SIMMONS,                             )
                                                )
                               Defendant.       )
                                              ORDER
       On July 8, 2021, Magistrate Judge W. Brian Gaddy issued his Report and Recommendation
(Doc. 155) concluding that the Court should deny Defendant’s to motions to suppress. Docs. 123
& 135. Any objection to the Report and Recommendation was due on July 22, 2021. To date no
objection has been filed. After an independent review of the matter pursuant to 28 U.S.C. §
636(b)(1)(C), the Court accepts the findings and recommendation made by Magistrate Judge
Gaddy in full. Accordingly, it is hereby
       ORDERED that the Report and Recommendation of Magistrate Judge Gaddy (Doc. 155)
is ADOPTED. It is further ORDERED that Defendant Henry Simmons’s motions to suppress
(Docs. 123 & 135) are DENIED.
       IT IS SO ORDERED.

                                                    /s/ Roseann A. Ketchmark
                                                    ROSEANN A. KETCHMARK, JUDGE
                                                    UNITED STATES DISTRICT COURT

        DATED: August 20, 2021




         Case 4:18-cr-00356-RK Document 164 Filed 08/20/21 Page 1 of 1
